Name: Commission Regulation (EC) No 2349/1999 of 3 November 1999 amending Regulation (EC) No 2296/1999 determining the world market price for unginned cotton and the rate for the aid
 Type: Regulation
 Subject Matter: plant product;  Europe;  prices;  economic geography;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 4. 11. 1999L 281/68 COMMISSION REGULATION (EC) No 2349/1999 of 3 November 1999 amending Regulation (EC) No 2296/1999 determining the world market price for unginned cotton and the rate for the aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1553/95 (1), Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 (2) laying down general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81, as last amended by Regulation (EC) No 1419/98 (3), and in particular Articles 3, 4 and 5 thereof, Whereas the average rate for the dollar is different from that used for Commission Regulation (EC) No 2296/1999 (4); whereas the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 2296/1999 is replaced by the following text: Article 1 1. The world market price for unginned cotton as indi- cated in Article 3 of Regulation (EC) No 1554/95 is set at EUR 20,306/100 kg. 2. Advance payment of the aid as indicated in the second subparagraph of Article 5 (3a) of Regulation (EC) No 1554/95 shall be at the rate of:  EUR 43,261/100 kg in Spain,  EUR 42,942/100 kg in Greece,  EUR 85,994/100 kg in other Member States. Article 2 This Regulation shall enter into force on 4 November 1999. It shall apply from 1 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 30.6.1995, p. 45. (2) OJ L 148, 30.6.1995, p. 48. (3) OJ L 190, 4.7.1998, p. 4. (4) OJ L 280, 30.10.1999, p. 5.